Citation Nr: 0733361	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-28 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1993, to include service in Southwest Asia during Operations 
Desert Shield and Desert Storm.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran, but he did not 
serve in Vietnam.

2.  The veteran's diabetes mellitus, to include Type II 
diabetes, has been attributed to a known clinical diagnosis 
and not to an unknown illness; it did not have its onset 
during active service or to a compensably disabling degree 
within one year following discharge from active duty; and it 
is not otherwise shown to be related to active duty service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in-service, 
and it may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.317 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a June 2006 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The claim 
was readjudicated in a September 2006 supplemental statement 
of the case.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence.  A March 2006 
letter also provided the veteran an explanation as to the 
information or evidence needed to establish disability 
ratings and effective dates for the service connection claim 
on appeal.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

Factual Background

The veteran contends that service connection for diabetes 
mellitus should be granted, as the disorder was "manifested 
during his active duty."  See May 2003 letter from the Texas 
Veterans Commission.  Alternatively, he argues that his 
claimed disorder may be classified as an "undiagnosed 
illness."  See June 2003 letter from the Texas Veterans 
Commission.  

The veteran participated in Operation Desert Storm, but he 
did not serve in Vietnam.  

The service medical records are silent concerning either 
complaints, abnormal findings, or treatment for diabetes.  At 
a July 1993 separation examination the veteran's endocrine 
system was clinically evaluated as normal, and urinalysis was 
negative for evidence of sugar.

Available VA outpatient medical records include a diagnosis 
of type II diabetes mellitus.  A March 2004 note found 
evidence of prediabetes or early diabetes dating from 1999.

At his June 2007 hearing conducted by the undersigned, the 
veteran testified that he had elevated glucose laboratory 
findings during his military service, but that these findings 
are not reflected in his service medical records.  See page 
three of hearing transcript.  He added that he began 
treatment for his diabetes mellitus about nine or ten years 
following his service separation.  See page five of 
transcript.  

Laws and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from active duty.  38 U.S.C.A §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Veterans who served on the land mass of the Republic of 
Vietnam between January 9, 1962, and May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Type II diabetes 
mellitus is among the enumerated disorders which have been 
linked to herbicide/Agent Orange exposure.  38 C.F.R. § 
3.309(e).  The veteran, however, did not serve in Vietnam.  

Section 1117 of Title 38, United States Code, authorizes VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law defines a qualifying chronic disability as that which 
results from an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines by regulation warrants a 
presumption of service connection. 38 U.S.C.A. § 1117.  This 
statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi- 
symptom illness include:  (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans.  Section 
202 of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

Analysis

While the veteran is a "Persian Gulf veteran," 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317, the service medical records are 
devoid of any pertinent findings.  While the veteran has been 
diagnosed postservice with diabetes mellitus, to include Type 
II diabetes mellitus, an undiagnosed illness manifested by 
diabetes mellitus is not shown.  Indeed, the claimed disorder 
has been attributed to a known clinical diagnosis, i.e., 
diabetes mellitus, and not to an unknown illness.  Neither 
diabetes mellitus, or Type II diabetes mellitus, are shown by 
competent evidence to be related to active duty service. 
 Thus, a claim of entitlement to service connection for 
diabetes mellitus based on undiagnosed illness cannot be 
sustained, and without competent evidence linking the 
disability to service, service connection is not warranted. 
 38 C.F.R. §§ 3.303, 3.317.

Diabetes mellitus is not shown to have been diagnosed before 
1999.  There is no postservice continuity of complaints or 
symptoms pertaining to this disorder prior to that time.  
Such a lapse of time between service separation (1993) and 
the earliest documentation of current disability (1999) is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The medical evidence also fails to reveal that diabetes 
mellitus was manifested within a year of his period of active 
duty.  See 38 C.F.R. §§ 3.307, 3.309.

Regarding the assertions and testimony made by the appellant 
that he has diabetes mellitus due to his period of military 
service, such lay statements are not competent evidence 
because medical nexus is a matter requiring medical expertise 
which he lacks.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Here, there is no competent evidence of a nexus 
between the veteran's diagnosed diabetes mellitus and his 
active service.

Therefore, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, the preponderance of the 
evidence is the claim.  As such, the doctrine is not for 
application.  38 U.S.C.A. § 5107.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


